DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 31, 2021 is acknowledged.  Claims 11-17 are pending in the application.  Claims 1-10 have been cancelled.

Election/Restrictions
Applicant’s election of Group III, claims 11-17, in the reply filed on August 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, the term “sesame” has been duplicated.  It is suggested to remove one of the entries.  See line 3, after “soybean” and before “mung beans” as well as line 7, after “chia” and before “almond”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al. EP 2559346 (hereinafter “Hans”).
With respect to claim 11, Hans 
Regarding the limitation of a non-animal protein in claim 11, Hans teaches protein drinks (e.g., soy, rice, or other), which refer to non-animal protein sources (paragraphs [0004], [0124] and [0161]).
Regarding the limitation of an aqueous component in claim 11, Hans teaches the beverage is a liquid product for drinking, usually including water (paragraphs [0107], [0126], [0127], and [0163]).
Regarding the limitation of a protein binder including a mixture of at least one terpene and at least one carbonyl compound in claim 11, Hans teaches the beverage (orally consumable composition) comprises a substance or substance mixture of an unpleasant taste (b) including chalcones or chalcone glycosides (carbonyl), flavones (carbonyl), terpenoid substances (terpene), and/or triterpene glycosides (terpene) (paragraphs [0065], [0099], [0104], and [0105]).
Regarding the limitation of one or more off-note blocking compounds in claim 11, Hans teaches one or more compounds of formula I or III (a) are sufficient for modulating or masking the unpleasant taste of the substance or substance mixture of an unpleasant taste (b) (paragraphs [0022], [0058]-[0060], [0099], [0101], and [0102]). 
Regarding the limitation of a flavorant in claim 11, Hans teaches the beverages (consumables) contain flavor compounds or aroma substances ([0182], [0187], [0194]).
Regarding the limitation of wherein the weight ratio of off-note blocking compounds to protein binder compound is between about 1:1 and about 10:1 in claim 11, Hans teaches the total amount of all ingredients (a) of one or more compounds of formula (I) or formula (III) in the range of 1 – 1000 ppm (off-note blocking compounds) and the total amount of all ingredients (b) of a substance or substance mixture of an prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein the protein binder and off-note blocking compounds are present in concentrations sufficient to provide improved flavor release in the protein beverage compared to the same beverage without both the protein binder and off-note blocking compounds in claim 11, Hans teaches preparing beverages (orally consumable compositions) with improved taste properties comprising substances (one or more compounds) in an amount sufficient to modify unpleasant taste impressions (a-one or more compounds of formula I or formula III, off-note blocking compound) and a bitterness and/or astringency causing level of bitter and/or astringent taste impression causing substances (b-substance or substance mixture of an unpleasant taste, protein binder) (paragraphs [0022], [0023], [0058]-[0060], [0065], [0099], [0101], and [0102]).
With respect to claim 12, Hans teaches protein drinks (e.g., soy, rice, or other), which refer to non-animal protein sources from legumes, grains, and other sources, respectively (paragraphs [0004], [0124], and [0161]).
With respect to claim 13, Hans 
With respect to claim 14, Hans teaches the beverage is a liquid product for drinking (paragraphs [0126] and [0127]).
With respect to claim 15, Hans teaches in one embodiment, the total amount of proteins in the beverage (composition) does not exceed 4 wt.% (paragraph [0138]) in one embodiment and the beverage (foodstuffs) may comprise conventional basic materials, auxiliary substances, and additives, such as proteins, in quantities of 5 to 99.9999 wt.% in another embodiment (paragraphs [0181], [0182], and [0195]), and the ranges taught in Hans encompass the claimed range of from about 2% to about 15% by weight of non-animal derived protein.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 16, Hans teaches the total amount of all ingredients (b) of a substance or substance mixture of an unpleasant taste in the range of 0.0001-0.2 wt% (protein binder including a mixture of at least one terpene and at least one carbonyl compound) (paragraphs [0099], [0104], and [0105]), the total amount of proteins in the beverage (composition) does not exceed 4 wt.% in one embodiment (paragraph [0138]), and the beverage (foodstuffs) may comprise conventional basic materials, auxiliary substances, and additives, such as proteins, in quantities of 5 to 99.9999 wt.% in another embodiment (paragraphs [0181], [0182], and [0195]), which provides from about 0.000001-0.2% of protein binder based on the weight of the non-animal derived protein and overlaps the claimed range of about 0.05% to about 1.0%.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 17, Hans teaches one or more compounds of formula I or III which are sufficient for modulating or masking the unpleasant taste (a) as well as further comprising at least one further substance for modulating or masking an unpleasant taste of an unpleasant substance or substance mixture (paragraphs [0058]-[0060], [0094], [0099], [0101]-[0103], [0110], [0168], and [0187]) and encompasses the claimed range of at least five off-note blocking compounds.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Conclusion	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793